DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this Application claims foreign priority to JP2018-209696 filed 7 November 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2019/0163985 to Wang et al (hereafter Wang).
Referring to claim 1, Wang discloses an information provision device comprising:
a plurality of cameras that obtain images by photographing a predetermined photographing region including a person (see Fig 1C, items 136-1 – 136-6 and [0039], lines 9-16 – Peripheral equipment such as cameras are distributed throughout the deployment location where the output streams from the peripheral equipment captures the location, voice, and images of the users at the various parts of the deployment location.);
a communication interface [networks 110] that communicates with the plurality of cameras and an information terminal used by the person [items 104 and 103] (see [0026]; [0040] and Fig 1C);
a storage device that stores a person database [user profile database] and an information provision database [product data; market data] (see Fig 1A; Fig 1B; [0029]; [0030] and [0038]),
the person database [user profile database] storing a person record for identifying the person included in the images obtained by the plurality of cameras (see [0029] and [0030]) and the information provision database previously storing an information record including provision information to be provided to the person according to position information indicating an installation position of a predetermined camera among the plurality of cameras (see [0063]-[0065] and [0068]); and
a processor [processors 112] (see Fig 1A), wherein,
when the image obtained by any camera among the plurality of cameras is received via the communication interface (see [0046], lines 3 – when a customer walks into the store, based on image processing of the image streams from one or more cameras located in the store),
the processor generates the person record including a face image of the person acquired on the basis of the received image and terminal identification information for identifying the information terminal used by the person acquired on the basis of the received image and stores the generated person record in the person database (see [0046]; [0047]; [0063] – recording the user information), and 
when the image obtained by the predetermined camera is received via the communication interface (see [0061];[0063]; and [0068] – A customer Mr. Ma enters the store. The in-store cameras capture his images.), 
the processor reads the person record including the face image of the person acquired on the basis of the received image from the person database (see [0061] and [0063] – When his images are processed, the information exchange system recognizes Mr. Ma through facial recognition), 
the processor reads the information record according to the position information indicating the installation position of the predetermined camera generated on the basis of the received image from the information provision database (see [0063] and [0065]), and 
the processor transmits the provision information included in the read information record to the information terminal identified by the terminal identification information included in the read person record via the communication interface (see [0065] and [0066]).
Referring to claim 2, Wang discloses the information provision device according to claim 1, wherein, when the image obtained by the predetermined camera is received via the communication interface, the processor: 
reads the person record including the face image of the person acquired on the basis of the received image from the person database, generates the position information indicating the installation position of the predetermined camera on the 
Referring to claim 3, Wang discloses the information provision device according to claim 1, wherein the information provision database previously stores the information record including the provision information to be provided to the person, according to the position information indicating the installation position of the predetermined camera and attribute information indicating an attribute of the person, and when the image obtained by any camera among the plurality of cameras is received via the communication interface (see [0061] and [0063]-[0065]), the processor: determines the attribute of the person on the basis of the received image, and generates the person record including the attribute information indicating the determined attribute of the person and stores the generated person record in the person database (see [0063] – The user’s identity and some of the user’s demographic characteristics can be determined.).
Referring to claim 4, Wang discloses the information provision device according to claim 3, wherein, when the image obtained by the predetermined camera is received via the communication interface, the processor: reads the person record including the 
Referring to claim 6, Wang discloses the information provision device according to claim 1, wherein the plurality of cameras includes a mobile camera that obtains an image by photographing a photographing region including a person who uses a mobile object including the information terminal, and when the image obtained by the mobile camera is received via the communication interface, the processor generates the person record including mobile object identification information for identifying the mobile object used by the person, acquired on the basis of the received image, as the terminal identification information, and stores the generated person record in the person database (see [0063]-[0065]).
Referring to claim 7, Wang discloses the information provision device according to claim 6, wherein, when the image obtained by the predetermined camera is received via the communication interface, the processor: reads the person record including the face image of the person acquired on the basis of the received image from the person 
Referring to claim 8, Wang discloses the information provision device according to claim 7, wherein, when the image obtained by the predetermined camera is received via the communication interface, the processor transmits the provision information included in the read information record to the information terminal provided in the mobile object identified by the acquired mobile object identification information via the communication interface (see [0063]-[0065]).
Referring to claim 10, Wang discloses an information provision method for an information provision device, the information provision device having:
a plurality of cameras that obtain images by photographing a predetermined photographing region including a person (see Fig 1C, items 136-1 – 136-6 and [0039], lines 9-16 – Peripheral equipment such as cameras are distributed throughout the deployment location where the output streams from the peripheral equipment captures the location, voice, and images of the users at the various parts of the deployment location.);
a communication interface [networks 110] that communicates with the plurality of cameras and an information terminal used by the person [items 104 and 103] (see [0026]; [0040] and Fig 1C);
a storage device that stores a person database [user profile database] storing a person record for identifying the person included in the images obtained by the plurality of cameras (see [0029] and [0030]) and an information provision database [product data; market data] previously storing an information record including provision information to be provided to the person according to position information indicating an installation position of a predetermined camera among the plurality of cameras (see Fig 1A; Fig 1B; [0029]; [0030] and [0038];[0063]-[0065] and [0068]); and
the information provision method comprising:
when the image obtained by any camera among the plurality of cameras is received via the communication interface (see [0046], lines 3 – when a customer walks into the store, based on image processing of the image streams from one or more cameras located in the store),
generating the person record including a face image of the person acquired on the basis of the received image and terminal identification information for identifying an information terminal used by the person acquired on the basis of the received image and storing the generated person record in the person database (see [0046]; [0047]; [0063] – recording the user information), and
when the image obtained by the predetermined camera among the plurality of cameras is received via the communication interface (see , 
reading the person record including the face image of the person acquired on the basis of the received image from the person database (see [0061] and [0063] – When his images are processed, the information exchange system recognizes Mr. Ma through facial recognition), 
reading the information record according to the position information generated on the basis of the received image from the information provision database (see [0063] and [0065]), and
transmitting provision information included in the read information record to the information terminal identified by the terminal identification information included in the read person record via the communication interface (see [0065] and [0066]).
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No 11,107,145 to Li et al
US PGPub 2019/0318417 to Gumaru et al
US PGPub 2020/0034812 to Nemeti et al 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167